Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 12/21/2018 and the second IDS submitted on 11/27/2019 and the third IDS submitted on 02/24/2020 have been considered by the examiner.  
Response to Amendment
2.	The amendment filed September 17th, 2021 has been entered. Currently, claims 1-8, 10-13, and 21-29 remain pending in the application. Independent claims 1, 11, and 21 were amended by the Applicant without the addition of new matter. The amendment include new limitation that change the scope of the claims. Lastly, a claim objection for amended claim 11 is recited below. 
Response to Arguments
3.	Applicant’s amendment to independent claims 1, 11, and 21 is sufficient to overcome the previous 35 USC § 102 and 35 USC § 103 rejection of claims 1-8, 10-13, and 21-29 recited in the Non-Final Office Action mailed 07/21/2021.
Applicant’s arguments, see Remarks on Pages 8-12, filed 09/17/2021, with respect to the rejection of claims 1-8, 10-13, and 21-29 under 35 USC § 102 and 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, the amended claims have changed the scope of the claims and upon further consideration, a new grounds of rejection is made in view of new prior art of the record: Kanamoto et al. (U.S. patent No. 4220334), Donohue (U.S. Patent No. 5020524), and Lindemann (U.S. Patent No. 4677971).
Claim Objections
Claims 11-13 are objected to because of the following informalities:  

Claims 12-13 are objected to based on dependency to an objected to claim.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27; “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29; “rigid coupling support members” in claim 4-8 and 25-29. 
For examination purposes, “coupling” in claims 1, 3, 6, 11-12, 21-22, 24, and 27 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “first coupling member” and “second coupling member” in claims 6-8, 10, 12-13, and 27-29 is interpreted as “spring-type coupling member is a compressible coil spring 140c” (Specification, Page 11, Paragraph 41). For examination purposes, “rigid coupling support members” in claim 4-8 and 25-29 is interpreted as a “rigid point of attachment for the first and second coupling, which attaches via a pivot pin or joint, a ball-and socket joint, a stud” (Specification, Pages 8-9, Paragraphs 35-36).   
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524).
Kanamoto discloses (Col. 1, lines 6-9, 36-40; Col. 2, lines 15-22; Col. 3, lines 13-16; Figure 1) a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint) for preventing injuries to annular pulley ligaments of human hands, the brace 20 comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface) dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) attached to each of the proximal band 2 and the distal band 5, to provide a biasing force (Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached) that varies according to the degree of flexion (Col. 3, lines 13-16, spring member being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further) of the finger for biasing the proximal band 2 away from the distal band  5 to promote retention of the proximal band 2 in the position overlying the annular pulley ligament of the proximal phalanx during flexion of the finger (Col. 1, lines 36-40 and Figure 1, pair of spring members 11 secured to finger-tip engaging member 5 and bight element 2 and biased to resist the bending of the finger for promoting retention of the bight element 2 in the position overlying the annular pulley ligament of the proximal phalanx).

Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4: Col. 7, lines 4, 52-54 ,61, Col. 8, line 5, 9-12, 25, and Figure 6) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) dimensioned to be worn on a middle phalanx of the finger; an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is an equivalent structure as defined by the 112f analysis above) permitting linear movement along an axis of elongation (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96, the coupling 100 comprising a compressible coil spring 100 (Col. 8, line 5, compression coiled spring 100) being positioned to be compressed during flexion of the finger (Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit), when the analogous brace (Col. 7, lines 4, and 52-54, traction system is worn on the finger's proximal and middle phalanx portions 102,104 (Col. 8, line 25 and Figure 6, proximal phalanx 102 and middle phalanx 104).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the biasing coupling and the position of the distal band of Kanamoto, so that the biasing coupling is a compressible coil spring and the distal band is worn a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Regarding claim 2, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses: 
Kanamoto discloses (Col. 2, line 20; Figure 1) wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4: Col. 2, lines 28-32 and Col. 7, lines 4, 52-54, 61) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) wherein each of the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) comprises a ring of elastic material (Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element).

Regarding claim 3, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses (in Col. 2, lines 15-22, Col. 3, lines 13-16, and Figure 1 of Kanamoto; in Col. 7, lines 4, 61, and Col. 8, line 5 of Donohue) wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Kanamoto, Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal (Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal bands (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104) are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx; Donohue, Col. 7, line 61, proximal band portion 98 worn on proximal phalange 102 and distal band portion 96 worn on middle phalange 104), respectively, of the finger.
Regarding claim 11, Kanamoto discloses (Col. 1, lines 6-9, 36-40; Col. 2, lines 15-22; Col. 3, lines 13-16; Figure 1) a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint) for preventing injuries to annular pulley ligaments of human hands, the brace 20 comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface and bracing flexor tendon against separation from proximal phalanx) dimensioned to receive a proximal phalanx portion of a finger of a human hand, and to brace a flexor tendon of the finger against separation from the proximal phalanx sufficient to cause tearing of an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) having a first end 14 (Figure 1, proximal connecting end 14 of spring member 11) attached to the proximal band 2 attached to the distal band 5, the coupling 11 being dimensioned to be in a relaxed state (Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger such that when the finger is not flexed the spring member 11 is a relaxed state not storing energy) when the proximal and distal bands 2,5 are separated by a distance corresponding to a distance between the proximal and distal bands 2,5 when worn on the proximal and a more distal phalanx portions of the finger (Col. 2, lines 20-22, finger-tip engaging member 5 worn distally from the proximal interphalangeal joint and bight element 2 is worn on proximal phalanx thereby creating a separation distance for spring member 11), and to limiting movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament when the proximal and distal bands  2,5 are worn on the proximal and a more distal phalanx portion (Col. 2, lines 20-22, finger-tip engaging member 5 is worn distal to proximal interphalangeal joint and bight element 2 is worn on proximal phalanx), respectively, of the finger.
However, Kanamoto fails to explicitly disclose the distal band dimensioned to be worn on a middle phalanx of the finger; distance between the proximal and distal bands when worn on the proximal and middle phalanx portions of the finger, the coupling resisting linear movement of the first end toward the second end, when the proximal and distal bands are worn on the proximal and middle phalanx portions. 
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4: Col. 7, lines 4, 52-54 ,61, Col. 8, line 5, 9-12, 25, and Figure 6) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) dimensioned to be worn on a middle phalanx of the finger; an analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is an equivalent structure as defined by the 112f analysis above), an analogous distance (Col. 7, line 61 and Figure 6, distance between the band portions 96,98) between the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96 when worn on the proximal and middle portions of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively), resisting linear movement (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent resistance when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit and the digit is flexed) of the analogous first end (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’) toward the analogous second end (Figure 6, distal end of compression spring 100 abutting with connecting elements 54’), when the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96 are worn on the proximal and middle portions of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the biasing coupling and the position of the distal band of Kanamoto, so that the biasing coupling is a compressible coil spring and the distal band is worn a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
Regarding claim 12, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses (in Col. 2, lines 15-22 and Figure 1 of Kanamoto) wherein the coupling 11 comprises: a first coupling member (Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint) attached to (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2) each of the proximal band 2 and the distal band 5; and a second coupling member (Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint) attached to (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2) each of the proximal band 2 and the distal band 5.
Regarding claim 13, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses (in Col. 2, lines 15-22 and Figure 1 of Kanamoto; in Col. 7, line 4, Col. 8, line 5, and Figure 6 of Donohue;) wherein each of the first (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) and second (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint) coupling members comprises a compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first and second coupling members 11 in Figure 1 of Kanamoto so that they are a compressible coil spring, such as the first coupling member 100 in Figure 6 of Donohue).
Claims 4-8, 10, and 21-29 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamoto et al. (U.S. patent No. 4220334) in view of Donohue (U.S. Patent No. 5020524) and in further view of Lindemann (U.S. Patent No. 4677971).
Regarding claim 4, the combination of Kanamoto in view of Donohue discloses the invention as described above and further discloses:
Kanamoto discloses (Col. 2, line 20; Figure 1) wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the proximal band 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2 (Col. 2, lines 30-31 and Figure 2, bight element 2 forms a partial ring around proximal phalanx).
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support member disposed at diametrically opposed positions about a periphery of the respective ring.
(embodiment of Figure 6 with orientation of Col. 7, lines 4:) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) wherein each of the analogous proximal band 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous rigid coupling support member 54’, 54’’ (Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that each of the proximal and distal bands are a ring of elastic material and each include rigid coupling support members, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring supporting a pair of rigid coupling support member disposed at diametrically opposed positions about a periphery of the respective ring.
Lindemann teaches (Col. 3, line 59; Col. 4, lines 9-12, 53-58, 61-65; Figure 9) wherein each of the analogous proximal band 34 (Col. 4, line 10 and Figure 9, strap 34) and the analogous distal band 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27) comprises: an analogous respective ring 34,27 (Figure 9, strap on hand piece sleeve 27 forms a rings and strap 34 forms a ring) supporting an analogous pair (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) of analogous rigid coupling support member 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the rigid coupling support members Kanamoto in view of Donohue, so that the rigid coupling support members are positioned as a pair on each of the proximal and distal bands, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension (Lindemann, Col. 4, lines 61-65).
Regarding claim 5, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 2, lines 30-32 and Figures 1-2 of Kanamoto; in Col. 2, lines 28-32 of Donohue; in Figure 9 of Lindemann) wherein each ring (Kanamoto, finger-tip engaging member 5 wraps around finger forming ring shape; Modification of Col. 2, lines 30-31 and Figure 2 of Kanamoto in view of Col. 2, lines 28-32 of Donohue, Modifying the bight element 2 that forms a partially circular band around proximal phalanx of Kanamoto, so that it is ring shape, such as the ring shaped proximal band portion 98 of Donohue) of elastic material (Donohue, Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element) is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1, finger base engaging member 1 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the finger base engaging member 1 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Modifying the pair of rigid coupling support members 43 connected to the distal band 34 in Figure 9 of Lindemann so that the distal band 34 of Lindemann is molded around the pair of rigid coupling support members 43 of Lindemann, such as the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19 of Kanamoto). 
Regarding claim 6, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses:
The combination of Kanamoto in view of Donohue discloses (in Col. 2, lines 15-22, 30 and Figures 1-2 of Kanamoto; in Col. 7, lines 4, 61 and Col. 8, lines 5, 7 of Donohue) wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Donohue, Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104); and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11) of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2).
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose wherein the coupling comprises: a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band.
Lindemann teaches (Col. 3, line 59; Col. 4, lines 9-12, 53-58, 61-65; Figure 9) wherein the analogous coupling 42 (Col. 4, line 64 and Figure 9, dynamic links 42 is a resilient coil 53; This is an equivalent structure as defined by the 112f analysis above) comprises: an analogous first coupling member 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) attached to respective analogous rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the analogous proximal band 34 (Col. 4, line 10 and Figure 9, strap 34) and the analogous distal band 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27); and an analogous second coupling member 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) attached to respective analogous rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the analogous proximal band 34 and the analogous distal band 27.

Regarding claim 7, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 4, lines 53-58 and Figure 9 of Lindemann) wherein each of the first and second coupling members 42 is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the respective rigid coupling support members 41,43 of the proximal and distal bands 34,27.
Regarding claim 8, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 4, lines 53-58 and Figure 9 of Lindemann) wherein each of the first and second coupling members 42 is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the respective rigid coupling support members 41,43 by a joint (Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
Regarding claim 10, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 2, lines 15-22 and Figure 1 of Kanamoto; in Col. 7, line 4, Col. 8, line 5, and Figure 6 of Donohue; in Col. 4, lines 53-58 and Figure 9 of Lindemann) wherein each of the first (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; Lindemann, Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) and second (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint; Lindemann, Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) coupling members comprises a compressible coil spring (Donohue, Col. 8, line 5, compression coiled spring 100; Modifying the first and second coupling members 11 in Figure 1 of Kanamoto so that they are a compressible coil spring, such as the first coupling member 100 in Figure 6 of Donohue).
Regarding claim 21, Kanamoto discloses (Col. 1, lines 6-9, 36-40; Col. 2, lines 15-22; Col. 3, lines 13-16; Figure 1) a brace (Col. 1, lines 6-9 and Figure 1, finger rehabilitation device for restoring muscle strength and preventing injury at a proximal interphalangeal joint) for preventing injuries to annular pulley ligaments of human hands, the brace 20 comprising: a proximal band 2 (Col. 2, line 22 and Figure 1, bight element 2 worn around proximal phalanx of finger overlying annular pulley ligament on a dorsal surface) dimensioned to be worn on a proximal phalanx portion of a finger of a human hand in a position overlying an annular pulley ligament of the proximal phalanx; a distal band 5 (Col. 2, line 20, finger-tip engaging member 5 is a distal band that wraps around a finger distal from the PIP joint being treated); a coupling 11 (Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; This is an equivalent structure as defined by the 112f analysis above) attached to a respective attachment point (Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2), on each of the proximal band 2 and a second end 12 (Figure 1, distal fixed end 12 of spring member 11) and the distal band 5, the coupling 11 permitting movement (Col. 3, lines 13-16, spring member being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached, with the force increasing as the finger is bent further, such that movement is permitted until reaching a maximum flexion angle) of the proximal band 2 relative to the analogous distal band 5, the coupling 11 biasing (Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached) the attachment points (Col. 2, lines 20-22 and Figure 1, distal fixed end of spring member 11 attaches to attachment point on finger-tip engaging member 5 and proximal connecting end 14 of spring member 11 attaches to an attachment point on bight element 2) of the proximal and distal bands 2,5 away from each other (Col. 3, lines 13-16 and Figure 1, spring member 11 biases bight element 2 and finger-tip engaging element 5 away from each other when the finger is flexed) during flexion of the finger.
However, Kanamoto fails to explicitly disclose the distal band dimensioned to be worn on a middle phalanx of the finger; a respective attachment point that is centrally located relative to ends of the respective band, when the brace is worn on the proximal and middle phalanx portions, respectively, of the finger, the coupling biasing the attachment points of the proximal and distal bands away from each other along a line passing through the attachment points during flexion of the finger, when the brace is worn on the finger’s proximal and middle phalanx portions.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4: Col. 7, lines 4, 52-54 ,61, Col. 8, line 5, 9-12, 25, and Figure 6) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) with an analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) dimensioned to be worn on a middle phalanx of the finger; when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the proximal and middle phalanx portions, respectively, of the finger (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively), the analogous coupling 100 (Col. 7, line 4, The traction system of the invention may also be used with other dispositions of the connecting element, including on the lateral sides of the digits; Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’; This is an equivalent structure as defined by the 112f analysis above) biasing (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along an axis of elongation between connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) of the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) away from each other along a line passing through (Col. 7, line 4 and Col. 8, line 5, compression spring 100 provides an inherent biasing force when undergoing linear movement along a line passing through connecting elements 54’ and 54’’ when connecting elements 54’,54’’ are disposed on the lateral sides of the digit) the analogous attachment points (Figure 6, proximal end of compression spring 100 abutting with connecting elements 54’’ and distal end of compression spring 100 abutting with connecting elements 54’) during flexion of the finger (Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit) , when the analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) is worn on the finger’s proximal and middle phalanx portions (Col. 7, line 61 and Figure 6, band portions 98,96 worn on proximal and middle phalanx, respectively)
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the biasing coupling and the position of the distal band of Kanamoto, so that the biasing coupling is a compressible coil spring and the distal band is worn a middle phalanx, as taught by Donohue, in order to provide an improved finger brace with an improved spring coupling that biases the proximal and distal bands in a longitudinal central axis of the coils for promoting a desired resiliency given by the stiffness of the coils (Donohue, Col. 8, lines 9-12). 
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose respective attachment point that is centrally located relative to ends of the respective band. 
Lindemann teaches (Col. 3, line 59; Col. 4, lines 9-12, 53-58, 61-65; Figure 9) an analogous respective attachment point 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53) that is centrally located (Figure 9, ball joints 41,43 centrally located relative to the ends of the strap on the hand piece sleeve 27 and the strap 34) relative to ends of the analogous respective band 34,27 (Col. 4, line 10 and Figure 9, strap 34 and strap on hand piece sleeve 27). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the attachment points of Kanamoto in view of Donohue, so that the rigid coupling support members are positioned as a pair on each of the proximal and distal bands located centrally to the ends thereof, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension (Lindemann, Col. 4, lines 61-65).
Regarding claim 22, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 8, line 5 of Donohue) wherein the coupling 100 is compressible (Col. 8, line 5, compressible coiled spring 100).
Regarding claim 23, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses: 
Kanamoto discloses (Col. 2, line 20; Figure 1) wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape). 
However, Kanamoto fails to explicitly disclose wherein each of the proximal and distal bands comprises a ring of elastic material.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4: Col. 2, lines 28-32 and Col. 7, lines 4, 52-54, 61) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) wherein each of the analogous proximal 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal bands 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) comprises a ring of elastic material (Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material of the proximal and distal bands of Kanamoto, so that the bands are a ring of elastic material, as taught by Donohue, in order to provide an improved finger brace with proximal and distal bands that elastically wrap around a proximal and middle phalanx with increased adjustment and comfortability (Donohue, Col. 2, lines 28-32). 
Regarding claim 24, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 2, lines 15-22, Col. 3, lines 13-16, and Figure 1 of Kanamoto; in Col. 7, lines 4, 61, and Col. 8, line 5 of Donohue) wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) is configured to limit movement of the middle phalanx relative to the proximal phalanx to a predetermined range of motion (Kanamoto, Col. 3, lines 13-16 and Figure 1, spring member 11 being a spiral spring and formed to provide a force to resiliently oppose the bending action of the finger to which the device is attached for avoiding tearing of annular pulley ligament; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 is inherently compressed and provides a biasing force as distance between distal band portion 96 and proximal band portion 98 decreases during flexion of the finger when the connecting elements 54’,54’’ are disposed on the lateral sides of the digit, which avoids tearing of annular pulley ligament) for avoiding tearing of the annular pulley ligament due to separation of a flexor tendon of the finger from a respective phalanx portion, when the proximal (Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and distal bands (Kanamoto, Col. 2, line 20, finger-tip engaging member 5; Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104) are worn on the proximal and middle phalanx portions (Kanamoto, Col. 2, lines 20-22, bight element 2 is worn on proximal phalanx; Donohue, Col. 7, line 61, proximal band portion 98 worn on proximal phalange 102 and distal band portion 96 worn on middle phalange 104), respectively, of the finger.
Regarding claim 25, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses:
Kanamoto discloses (Col. 2, line 20; Figure 1) wherein the distal band 5 comprises a ring (Col. 2, line 20 and Figure 1, finger-tip engaging member 5 wraps around finger forming ring shape) and the 2 supporting a pair of rigid coupling support members 19 (Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; This is an equivalent structure as defined by the 112f analysis above) disposed at diametrically opposed positions about a periphery (Col. 2, line 30 and Figure 2, lock plate 19 disposed on diametrically opposed lateral sides of bight element 2) of the proximal band 2 (Col. 2, lines 30-31 and Figure 2, bight element 2 forms a partial ring around proximal phalanx).
However, Kanamoto fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring of elastic material supporting a pair of rigid coupling support member disposed at diametrically opposed positions about a periphery of the respective ring.
Donohue teaches (embodiment of Figure 6 with orientation of Col. 7, lines 4:) an analogous brace (Col. 7, lines 4, and 52-54, traction system arrangement usable to develop manipulative forces at proximal interphalangeal joint 84’’) wherein each of the analogous proximal band 98 (Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and analogous distal band 96 (Col. 7, line 61, distal band portion 96 on middle phalange 104) comprises: an analogous respective ring of elastic material (Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element) supporting (Col. 2, line 32, flexible but stiffer outer layer of the band may carry the connecting element rigidly attached to it) an analogous rigid coupling support member 54’, 54’’ (Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the proximal band and the material the proximal and distal bands of Kanamoto, so that each of the proximal and distal bands are a ring of 
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose wherein each of the proximal band and the distal band comprises: a respective ring supporting a pair of rigid coupling support member disposed at diametrically opposed positions about a periphery of the respective ring.
Lindemann teaches (Col. 3, line 59; Col. 4, lines 9-12, 53-58, 61-65; Figure 9) wherein each of the analogous proximal band 34 (Col. 4, line 10 and Figure 9, strap 34) and the analogous distal band 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27) comprises: an analogous respective ring 34,27 (Figure 9, strap on hand piece sleeve 27 forms a rings and strap 34 forms a ring) supporting an analogous pair (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) of analogous rigid coupling support member 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the rigid coupling support members Kanamoto in view of Donohue, so that the rigid coupling support members are positioned as a pair on each of the proximal and distal bands, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension (Lindemann, Col. 4, lines 61-65).
Regarding claim 26, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 2, lines 30-32 and Figures 1-2 of Kanamoto; in Col. 2, lines 28-32 of Donohue; in Figure 9 of Lindemann) wherein each ring (Kanamoto, finger-tip engaging member 5 wraps around finger forming ring shape; Modification of Col. 2, lines 30-31 and Figure 2 of Kanamoto in view of Col. 2, lines 28-32 of Donohue, Modifying the bight element 2 that forms a partially circular band around proximal phalanx of Kanamoto, so that it is ring shape, such as the ring shaped proximal band portion 98 of Donohue) of elastic material (Donohue, Col. 2, lines 28-32, traction band portions in the form of a flexible bandage for wrapping a digit in a ring shape has a soft resilient inner lining of foam rubber or the like with an adhesive coating to secure the band and prevent it from slipping on the digit. A flexible but stiffer outer layer of the band may carry the connecting element) is molded around (Kanamoto, Col. 2, lines 31-32 and Figure 1, finger base engaging member 1 has a hole 18, with which projection 17 of the spring member 11 engages. Therefore projection 17 is inserted into the hole 18, in which the finger base engaging member 1 is molded around the hole 18) its respective pair of rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Modifying the pair of rigid coupling support members 43 connected to the distal band 34 in Figure 9 of Lindemann so that the distal band 34 of Lindemann is molded around the pair of rigid coupling support members 43 of Lindemann, such as the proximal ring bight element 2 in Figure 1 of Kanamoto which is molded around the proximal rigid coupling support members 19 of Kanamoto). 
Regarding claim 27, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses:
The combination of Kanamoto in view of Donohue discloses (in Col. 2, lines 15-22, 30 and Figures 1-2 of Kanamoto; in Col. 7, lines 4, 61 and Col. 8, lines 5, 7 of Donohue) wherein the coupling (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 connected to finger-tip engaging member 5 and bight element 2; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) comprises: a first coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a lateral side of the finger joint; Donohue, Col. 7, line 4 and Col. 8, line 5, compression spring 100 contained between connecting elements 54’, 54’’) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11; Donohue, Col. 8, line 7, connecting elements 54’, 54’’ rigidly attached to band portions 96,98 and provide a rigid coupling for the compression spring 100) of each of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2; Donohue, Col. 7, line 61, proximal band portion 98 on proximal phalange 102) and the distal band (Donohue, Col. 7, line 61, distal band portion 96 on middle phalange 104); and a second coupling member (Kanamoto, Col. 2, lines 15-22 and Figure 1, spring member 11 on a medial side of the finger joint) attached to respective rigid coupling support members (Kanamoto, Col. 2, line 30 and Figure 2, lock plate 19 provided on bight element 2 which has a hole 18 with which said projection 17 engages provides a rigid coupling for the spring member 11) of the proximal band (Kanamoto, Col. 2, line 22 and Figure 1, bight element 2).
However, the combination of Kanamoto in view of Donohue fails to explicitly disclose wherein the coupling comprises: a second coupling member attached to respective rigid coupling support members of each of the proximal band and the distal band.
Lindemann teaches (Col. 3, line 59; Col. 4, lines 9-12, 53-58, 61-65; Figure 9) wherein the analogous coupling 42 (Col. 4, line 64 and Figure 9, dynamic links 42 is a resilient coil 53; This is an equivalent structure as defined by the 112f analysis above) comprises: an analogous first coupling member 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) attached to respective analogous rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the analogous proximal band 34 (Col. 4, line 10 and Figure 9, strap 34) and the analogous distal band 27 (Col. 3, line 59 and Figure 9, strap on hand piece sleeve 27); and an analogous second coupling member 42 (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side) attached to respective analogous rigid coupling support members 41,43 (Col. 4, lines 9-12 and Figure 9, ball joints 41,43 connected to coupling resilient coil 53; This ball joint is an equivalent structure to the ball joint of the rigid coupling support members as defined by the 112f analysis above) of each of the analogous proximal band 34 and the analogous distal band 27.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the position of the rigid coupling support members of Kanamoto in view of Donohue, so that the rigid coupling support members are positioned as a pair on each of the proximal and distal bands, as taught by Lindemann, in order to provide an improved brace with proximal and distal bands that connect to the coupling spring by ball joints which allow for pivotal and rotational connection to adjust the position of the proximal and distal bands during flexion and extension on both lateral and medial sides of a finger (Lindemann, Col. 4, lines 61-65).
Regarding claim 28, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 4, lines 53-58 and Figure 9 of Lindemann) wherein each of the first and second coupling members 42 is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the respective rigid coupling support members 41,43 of the proximal and distal bands 34,27.
Regarding claim 29, the combination of Kanamoto in view of Donohue in view of Lindemann discloses the invention as described above and further discloses (in Col. 4, lines 53-58 and Figure 9 of Lindemann) wherein each of the first and second coupling members 42 is pivotably attached (Col. 4, lines 53-58 and Figure 9, two dynamic links 42 with a link 42 on each side of the wrist having ball joints 41,43 on each lateral side, such that the ball joints 41,43 provide a pivoting attachment for the dynamic links 42) to each of the respective rigid coupling support members 41,43 by a joint (Col. 4, lines 53-58 and Figure 9, dynamic link 42 with ball end is connected to socket of a ball and socket joint 41,43) permitting relative rotation about a single axis (Figure 9, ball joints 41,43 permit relative rotation about a single axis that is perpendicular to the axis of elongation of the dynamic link 42). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786